DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
The following action is in response to the amendments/remarks of 01/25/2022.

By the amendment, claims 1, 9 and 17 have been amended. Claims 2, 6-7, 10, 14-15 and 18-19 have been canceled.  Claims 21-23 have been newly added. Claims 1, 3-5, 8-9, 11-13, 16-17 and 20-23 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks page 12), regarding the 35 USC 102 rejection of independent claims 1, 9 and 17 by Perov, that Perov fails to teach “maintain a platform that hosts a plurality applications 
The limitation is added from canceled claim 2, which was previously anticipated by Perov.  Particularly, Perov discloses the applications can be website applications comprised of HTML/javascript code, which broadly anticipate “tables”.  The argument is not persuasive.
Further, Applicant argues (Remarks pages 12-13), regarding the 35 USC 102 rejection of independent claims 1, 9 and 17 by Perov, that Perov’s co-browsing method, by requiring a first server computer to poll constantly both the first client computer and the second client computer to determine changes in the webpage being viewed as well as the status of the chat and suggesting that once the connection between the two client computers is lost so is the co-browsing session, fails to teach the newly added limitation of: “cause a first display on the first client device of the second application in response to selection on the first client device of the first link, wherein the first display on the first client device of the second application includes a link to a particular location within the second application, the particular location corresponding to a current working location on the second client device, store communications between the first client device and the second”.  The Examiner respectfully disagrees.
The limitation is added from canceled claims 6 and 7, which were previously anticipated by Perov.  As previously discussed, Perov discloses a mutual co-browsing session.  Particularly, Perov discloses an embodiment (¶32) wherein either user can make active the display of the other user through selection of an interactive link. Paragraph ¶32 of Perov is provided below:
“[0032] In another aspect of the present invention, in the event, either the first user or the second user wants to join and see the display in the main portion of the display 34, what the other user is viewing, the user clicks on the small display box 38. In that event, the code and objects associated with the webpage in the small display box 38 fills the main display portion 34. In this manner, each user can see in its main display 34 the website of interest as well as in the small display 38 the website that is being viewed by the friend, and instantly view the website shown in the small display 38 to join in the discussion of the same website. The manner in which this is accomplished is as follows. Because each user, e.g. the first user is sent the URL of the page that the other user is viewing, when the first user clicks on the portion of the display device 38 with a point device, such as a mouse, the Javascript code of the present invention recognizes this action and causes the browser program of the first client computer 16 to retrieve the code and objects of the webpage from the URL sent by the second user 

As can been seen, a link is provided to access the other application that is being actively viewed, i.e. to a particular location corresponding to a current working location on the other device.  Further, as disclosed by Perov, the asynchronous push alternative communicates changes to chat and/or display as they occur and are provided through the action of the downloaded code on each webpage (¶28). The limitation of independent claims 1, 9 and 17 merely recites, broadly, “store communications between the first client device and the second client device based on the particular location”.  This limitation does not preclude the embodiment relied on in Perov.  The argument is not persuasive.
Newly added claims 21-23, argued by Applicant (Remarks page 14) are also rejected by Perov as detailed in the rejections below.  Applicant argues that a particular location is a “specific item on a board” and cannot be anticipated by Perov’s “see in full what the other working location is doing”.  The Examiner respectfully disagrees.  As the website is navigated, each webpage, comprised of HTML/Javascript, communicates changes to subpages.  This anticipates the broadly claimed “item on a board”. The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 8-9, 11-13, 16-17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perov (US 2011/0119352, previously presented).

Regarding claim 1, Perov discloses a system for mutual screen sharing during a text chat (Fig. 3), the system comprising: 
at least one processor configured to: 
maintain a platform that hosts a plurality of applications accessible to a plurality of client devices (¶17-18: each website and each subpage is a collection of executable code), wherein the plurality of applications include tables (¶2, ¶18, ¶19: website comprised of HTML/javascript code); 
enable the plurality of client devices to access and display via the platform, the plurality of applications (¶18: server enables client devices to co-browse via the platform, Fig. 3), when at a particular time, at least a first client device displays a first application and does not display a second application (¶30: each device is free to browse their own main website from www.ABC.com not viewed directly by the other in the main display), and at least a second client device displays the second application and does not display the first application (¶30 each device is free to browse their own main website from www.ABC.com not viewed directly by the other in the main display); 
cause a communications interface to appear on the first client device and the second client device (¶21-22, ¶29: connecting each device with communication interface, Fig. 4 36), wherein the communications interface on the first client device includes a first link to the second application (¶25, ¶29: URL to access other sub page) and the communications interface on the second client device includes a second link to the first application (¶22, ¶24, ¶29: URL link to access other sub page); 

during the first display on the first client device of the second application, enable the first client device to change data in the second application displayed on the second client device (¶32: making the main portion of the display the display of the other user, ¶34: activable buttons for changing color of an object in the main display window), wherein the first display on the first client device of the second application includes a link to a particular location within the second application, the particular location corresponding to a current working location on the second client device (¶32: selection of link to see in full what other working location the other is doing);
cause a second display on the second client device of the first application in response to selection on the second client device of the second link (¶22, ¶26, ¶29: : see what the other is doing after selection of link in the mini-window);
store communications between the first client device and the second client device based on the particular location (¶28: asynchronous polling to pull in stored communications and update);
during the second display on the second client device of the first application, enable the second client device to change data in the first application displayed on the first client device (¶32: making the main portion of the display the display of the other user, ¶34: activable buttons for changing color of an object in the main display window); and 
during the first display and the second display, enable communication between the first client device and the second client device (¶27: maintain enabled chat session).  

Regarding claim 3, Perov discloses the system of claim 1, wherein the communications interface includes a text chat box (Fig. 4 36).  

Regarding claim 4, Perov discloses the system of claim 1, wherein the first link and the second link each include at least one button, activation of which enables screen sharing (¶22-23: selectable URL button).  

Regarding claim 5, Perov discloses the system of claim 1, wherein the at least one processor is further configured to receive a response to a notification and to cause the communications interface to appear on the first client device and the second client device upon receipt of the response to the notification (¶19: respond to notification to shop with a friend).  

Regarding claim 8, Perov discloses the system of claim 1, wherein the at least one processor is further configured to cause the communications interface to appear on a third client device and to enable access to the second application on the third client device via the first link (¶33: invite other friends in addition to the two users).

Regarding claims 9, 11-13 and 16, claims 9, 11-13 and 16 recite limitations similar to claims 1, 3-5 and 8, respectively, and are similarly rejected.

Regarding claims 17 and 20, claims 17 and 20 recite limitation similar to claims 1 and 8, respectively, and are similarly rejected.

Regarding claim 21, Perov discloses the system of claim 1, wherein the particular location is a specific item on a board (¶28: as the website is navigated, each webpage, comprised of HTML/Javascript, communicates changes to subpages, i.e. particular items/objects on a “board”).  
Regarding claim 22, Perov discloses the system of claim 21, wherein the at least one processor is further configured to store first communications associated with a first item and second communications associated with a second item (¶28: as the website is navigated, each webpage, comprised of HTML/Javascript, communicates changes to subpages, i.e. particular items/objects on a “board”).  

Regarding claim 23, Perov discloses the system of claim 21, wherein the at least one processor is further configured to enable the first client device to access the stored communications at a time later than the particular time (¶28: communicating changes periodically will poll to gather changes before updating the devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knysz et al. (US 2013/0018960) – pertains to group interaction with common online content.
Hung et al. (US 2011/0010340) – pertains to co-managing items in a list shared by a group of mobile devices.
Rodriguez et al. (US 2018/0367484) – pertains to suggesting items for use with embedded applications in chat conversations.
Zhou (US 2017/0324692) – pertains to saving a chat record of instant messaging.
Kuchoor (US 2015/0033149) – pertains to recording and playing back screensharing sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179